 Case 1:18-cv-00712-MN Document 52 Filed 10/30/19 Page 1 of 1 PageID #: 562



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

ANDREW R. PERRONG,                                )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )      Case No. 1:18-cv-000712-MN
                                                  )
LIBERTY POWER CORP, L.L.C.,                       )      CLASS ACTION
                                                  )
       Defendant.                                 )
            DEFENDANT’S MOTION TO AMEND ORDER DENYING MOTION
              TO DISMISS AND TO CERTIFY INTERLOCUTORY APPEAL
       Defendant, Liberty Power Corp, L.L.C. (“Defendant”), by its counsel, hereby moves to

amend the Court’s September 30, 2019 order denying its motion to dismiss and to certify for

interlocutory appeal. The grounds for this motion are set forth more fully in the accompanying

Opening Brief in Support.

                                           Respectfully submitted,
                                           ECKERT SEAMANS CHERIN & MELLOTT, LLC
                                           /s/ Alexandra D. Rogin
                                           Alexandra D. Rogin, Esq. (Bar No. 6197)
                                           222 Delaware Avenue, 7th Floor
                                           Wilmington, DE 19801
                                           Telephone: 302-552-2935;Facsimile: 302-574-7401
                                           arogin@eckertseamans.com
                                           Attorney for Defendant

                                           Charles A. Zdebski, Esq. (admitted pro hac vice)
                                           Robert J. Gastner, Esq. (admitted pro hac vice)
                                           Jeffrey P. Brundage, Esq. (of counsel)
                                           1717 Pennsylvania Ave., N.W., 12th Floor
                                           Washington, D.C. 20006
                                           Telephone: 202-659-6676
                                           czdebski@eckertseamans.com
                                           jbrundage@eckertseamans.com
                                           jgastner@eckertseamans.com
Dated: October 30, 2019                    Co-counsel for Defendant
